PER CURIAM.
We affirm appellant’s sentence as an adult; however, we remand the case for the trial court to correct the written order to conform with the court’s oral findings at the two prior sentencing hearings.
At the first sentencing hearing the trial court orally analyzed the six statutory factors before sentencing appellant as an adult. The trial court specifically found that factors five and six did not apply, regarding appellant’s record, history and the likelihood of rehabilitation under the juvenile system. However, the court failed to reduce its findings, based on its analysis, to writing and therefore this court remanded the case for such written findings. Boyles v. State, 593 So.2d 628 (Fla. 4th DCA 1991), citing § 39.111(7)(d), Fla.Stat. (1989).
On remand the trial court again found that factors five and six, did not apply. However, the written order provided reflects that those factors apply. Additionally, the written order does not include the detail of the court’s initial oral pronouncement finding that factors one through four warrant adult sanctions. Accordingly, we remand the case and instruct the trial court to correct the order to reflect its findings at both sentencing hearings. See Nelson v. State, 601 So.2d 1347 (Fla. 4th DCA 1992); Harrington v. State, 570 So.2d 1140 (Fla. 4th DCA 1990).
WARNER and POLEN, JJ. and OWEN, WILLIAM C., JR., Senior Judge, concur.